Citation Nr: 9914572	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-09 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to an increased evaluation for irritable 
bowel syndrome with gastritis and gastroesophageal reflux, 
currently evaluated at 10 percent.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the benefits sought on appeal.  The 
veteran, who had active service from January 1984 to August 
1989 with almost four months of prior active service, 
appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.  The Board remanded this 
case to the RO for additional development in May 1996 and May 
1997, and the case has subsequently been returned to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran is not shown to have an acquired psychiatric 
disorder that has a nexus or relationship to service, is 
causally or etiologically related to a service-connected 
disability, or is chronically worsened by service-connected 
disability.  

3.  Symptomatology associated with the veteran's 
gastrointestinal disability is compatible with moderately 
severe ulcerative colitis with frequent exacerbations or 
severe irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  

4.  The veteran's gastrointestinal disability is not 
productive of malnutrition with fair health only during 
remissions, anemia, or hemorrhages or large ulcerated or 
eroded areas.  


CONCLUSIONS OF LAW

1.  The claim for service connection for an acquired 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  The schedular criteria for a 30 percent evaluation for 
irritable bowel syndrome with gastritis and gastroesophageal 
reflux have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.13, 4.114, Diagnostic Code 7323 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran essentially contends that he has an acquired 
psychiatric disorder that had its onset during service or is 
related to psychiatric treatment he received during service.  
In the alternative, he asserts that a psychiatric disorder is 
proximately due to or the result of his service-connected 
gastrointestinal disorder, or is aggravated by his service-
connected disability.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1998).  
Furthermore, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted, shall be considered a part of 
the original condition.  See 38 C.F.R. § 3.310(a) (1998).  
When aggravation of a disease or injury for which service 
connection has not been granted is proximately due to or the 
result of a service-connected disability, the veteran shall 
be compensated for the degree of disability, and no more, 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

However, the threshold question that must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  See Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  

For a claim to be well grounded there must be:  (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required. See Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed. Cir. 1997).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. 488, 497-98 (1997).  That evidence must 
be medical, unless it relates to a condition that the Court 
has indicated may be attested to by lay observation.  Id.  If 
the chronicity provision does not apply, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id at 498.  

After reviewing the evidence of record, including service 
medical records and medical records dated following service, 
as well as the veteran's statements and hearing testimony, 
the Board finds that the veteran's claim for service 
connection for an acquired psychiatric disorder is not well 
grounded.  In this regard, the Board notes that the veteran 
was treated for psychiatric symptomatology during service and 
following service.  For example, a service medical record 
dated in February 1985 shows a diagnosis of an acute stress 
reaction and a record dated in April 1989 shows an impression 
of an adjustment disorder with a depressed mood.  Records 
dated following service show treatment for various 
psychiatric disorders, but primarily for polysubstance abuse.  
A June 1991 VA hospitalization concluded with diagnoses of an 
adjustment disorder with mixed emotional features and 
polysubstance abuse.  Following a VA examination completed in 
August 1991 the diagnostic impressions were alcohol abuse and 
dependence, polysubstance abuse and dependence and 
antisocial, paranoid and schizotypal personality traits.  

Despite the service and post-service VA psychiatric 
treatment, there is simply no medical evidence which relates 
any currently diagnosed psychiatric disorder to the veteran's 
period of military service or any treatment he received 
during service.  In fact, the only medical evidence that 
offers an opinion concerning the etiology of the veteran's 
psychiatric disorder does not support the veteran's 
contentions.  Following a VA examination performed in 
September 1997 the examiner concluded:  

This veteran has no symptoms of any kind 
of psychiatric disorder other than that 
of substance abuse and its related 
emotional sequelae.  These symptoms 
relate largely to personality pathology 
as well as his polysubstance abuse and 
dependence.  

I can find no connection whatsoever to 
any kind of acquired psychiatric disorder 
which is in any way etiologically related 
to any kind of psychiatric diagnosis 
reported during military service.  

This veteran's diagnosis is that of 
alcohol abuse and dependence as well as 
abuse of cocaine.  Any kind of emotional 
turmoil is related entirely to his abuse 
of substances.  

With respect to the veteran's claim that his psychiatric 
disorder is either due to or aggravated by his service-
connected gastrointestinal disorder there is also a lack of 
medical evidence supporting the veteran's contentions.  
Following a VA examination performed in October 1998, which 
concluded with a diagnostic impression of simple paranoia, 
the examiner commented:  

It is often difficult to ascertain 
whether or not a psychiatric condition 
directly derives from a physical 
condition like colitis, or whether or not 
the colitis develops from a psychiatric 
condition.  In this case, I cannot draw a 
clear relationship between the veteran's 
colitis and his mental disorders.  

In the absence of medical evidence which demonstrates that a 
currently diagnosed psychiatric disorder is in some way 
related to service, related to a service-connected 
disability, or is aggravated by a service-connected 
disability, the veteran has not met his initial burden of 
submitting evidence of a well-grounded claim.  In the absence 
of evidence of a well-grounded claim, the veteran's claim for 
service connection for an acquired psychiatric disorder must 
be denied.  

The Board observes further, that there is no competent 
medical evidence of a nexus between any currently claimed 
psychiatric symptomatology and the veteran's period of active 
service.  The medical evidence reflects the veteran's current 
complaints and the record on appeal includes the veteran's 
contention that psychiatric symptomatology has been 
continuous since service.  However, even the veteran's 
reported continuity of symptomatology (which is assumed to be 
credible solely for the purpose of determining whether he has 
submitted a well-grounded claim) requires competent medical 
evidence to relate a present condition to that 
symptomatology.  Savage at 498.   No such medical nexus 
opinion is of record. 

The veteran is not competent to offer the required medical 
nexus opinion in this case.  While it is true that a lay 
witness such as the veteran is competent to testify as to 
visible symptoms or manifestations of a disease or 
disability, it is the province of health care professionals 
to enter conclusions which require medical opinions, such as 
a current medical diagnosis of disability or an opinion as to 
the relationship between a current disability and service.  
As a result, while the veteran is competent to testify 
regarding symptomatology experienced during service, or at 
any time, he is not competent to diagnose a current 
disability, nor to offer a medical nexus opinion regarding 
the relationship between any claimed current symptomatology 
and service, including the relationship to claimed continuous 
post-service symptomatology.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim for service connection on the 
merits, while the Board has concluded that the claim is not 
well grounded.  However, the Court has held that "when an RO 
does not specifically address the question whether a claim is 
well grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  The Board is aware of no 
circumstances in this matter which would put VA on notice 
that relevant evidence may exist or could be obtained which, 
if true, would make the claim "plausible."  See generally 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  The Board 
views this discussion as sufficient to inform the veteran of 
the elements and evidence necessary to complete his 
application for service connection for an acquired 
psychiatric disorder.  


II.  Increased Evaluation

As indicated above, a person who submits a claim for benefits 
under a law administered by the VA shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991).  The Court has held 
that an allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased evaluation.  See Caffrey v. Brown, 
6 Vet. App. 377 , 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased evaluation for his 
gastrointestinal disability is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts with respect to the 
veteran's claim for an increased evaluation have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records and records of treatment following service.  
Also, the veteran has been afforded VA examinations and two 
personal hearings.  The Board does not know of any additional 
relevant evidence that is available.  Therefore, no further 
assistance to the veteran with the development of the 
evidence is required.  

Historically, a rating decision dated in January 1990 
reviewed service medical records and the findings of a VA 
examination performed in November 1989 and granted service 
connection for irritable bowel syndrome with gastritis and 
esophageal reflux.  A 10 percent evaluation was assigned 
under 38 U.S.C.A. § 4.115, Diagnostic Code 7323 for 
ulcerative colitis.  Under that Diagnostic Code, a 10 percent 
evaluation is assigned for a moderate disability with 
infrequent exacerbations, a 30 percent evaluation for 
moderately severe manifestations with frequent exacerbations, 
and a 60 percent evaluation is for assignment with evidence 
of a severe disability with numerous attacks a year and 
malnutrition and health only fair during remissions.  

Other potentially applicable Diagnostic Codes include 
Diagnostic Code 7319 for irritable colon syndrome and 7307 
for hypertrophic gastritis.  Under Diagnostic Code 7319 a 
noncompensable evaluation is for assignment for a mild 
disability with disturbances of bowel function with 
occasional episodes of abdominal distress, a 10 percent 
evaluation for moderate irritable colon syndrome with 
frequent episodes of bowel disturbance with abdominal 
distress and a 30 percent evaluation is for assignment with 
evidence of a severe disability with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  Under Diagnostic Code 7307 a 10 percent 
evaluation is for assignment with a chronic disability with 
small nodular lesions and symptoms, a 30 percent evaluation 
for a chronic disability with multiple small eroded or 
ulcerated areas and symptoms and a 60 percent evaluation for 
a chronic disability with severe hemorrhages, or large 
ulcerated or eroded areas.  

Based on the medical evidence of record, specifically VA 
treatment records and the reports of VA examinations, and the 
testimony presented at two personal hearings, the Board is 
left with the impression that the veteran's disability is 
more severe than currently evaluated.  However, the criteria 
under Diagnostic Code 7307 do not appear to be applicable in 
the veteran's case because there is no evidence of multiple 
small eroded or ulcerated areas or severe hemorrhages with 
large ulcerated or eroded areas.  The Board does find, 
however, that under either Diagnostic Code 7323 or 7319 the 
veteran's disability more nearly approximates the criteria 
for a 30 percent evaluation.  

The veteran has reported experiencing diarrhea or alternating 
diarrhea and constipation with more or less constant 
abdominal distress and has described frequent exacerbations 
of his disability which have caused time lost from work.  The 
veteran has not described, nor does the record reflect any 
evidence of malnutrition with only fair health during 
remissions contemplated for a 60 percent evaluation under 
Diagnostic Code 7323.  In this regard, the Board would note 
at the time of the November 1989 VA examination the veteran 
reported that his weight fluctuated between 130 to 
140 pounds.  On examination the veteran was described as lean 
with a weight of 130 pounds.  During a hospitalization of the 
veteran in December 1991 the veteran was described as well 
nourished with an unremarkable physical examination.  VA 
outpatient treatment records dated between January and 
September 1992 record the veteran's weight as fluctuating 
between 139 and 145 pounds.  Up until the time of an October 
1997 VA examination outpatient treatment records reflect 
similar weight fluctuations.  At the time of that examination 
the veteran's weight was reported to be 141 1/2 pounds with a 
maximum weight the previous year of 150 pounds.  There was no 
indication of any malnutrition at the time of that 
examination.  

Based on this evidence, while the evidence supports a 
30 percent evaluation under either Diagnostic Code 7323 or 
7319, the evidence does not support an evaluation in excess 
of that evaluation.  Simply put, there is no evidence of 
malnutrition and only fair health during remissions.  

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (1998), whether or not they 
were raised by the veteran as required by the Court's holding 
in Schafrath v. Derwinski, 1 Vet. App. 589, 539 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (1998).  In this regard, 
the Board finds that there has been assertion or showing by 
the veteran that his gastrointestinal disability has resulted 
in marked interference with his employment or necessitated 
frequent periods of hospitalization.  In this regard, the 
Board would not that the veteran's frequent hospitalizations 
have been the result of substance abuse or other psychiatric 
disorders, and that while some interference with employment 
has been related by the veteran, it would appear to be far 
short of marked interference such as to render impractical 
the application of the regular schedular standards, as 
opposed to the impairment contemplated by a 30 percent 
evaluation.  In the absence of such factors, the Board finds 
that the criteria for an extraschedular evaluation pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for an acquired psychiatric disorder is 
denied.  

Subject to the provisions governing the award of monetary 
benefits, a 30 percent evaluation for irritable bowel 
syndrome with gastritis and gastroesophageal reflux is 
granted.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals




 

